Citation Nr: 1713255	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Board reopened the claim for service connection for bilateral hearing loss on the basis that the Veteran submitted new and material evidence. 38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016). The Board denied the issue of service connection for right ear hearing loss and remanded the issue for service connection for left ear hearing loss for evidential development, an addendum medical opinion, and readjudication of the claim. The Board finds that there has been substantial compliance with its directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.


FINDINGS OF FACT

1. Left ear hearing loss was noted at the time of the Veteran's entrance into service. 

2. Pre-existing left ear hearing loss did not increase in severity during the Veteran's period of active service, and was not aggravated thereby. 




CONCLUSION OF LAW

A preexisting left ear hearing loss disability was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions of the VCAA with respect to the Veteran's claims. 

Duty to Notify 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. Under 
38 U.S.C.A. § 5103(a), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five aspects of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the issue of service connection for left ear hearing loss, the duty to notify was fulfilled via multiple letters; including those dated July 2007, October 2009, and April 2010. The letters include notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining said evidence. Thus, for this claim the notice provided satisfied the VA's duty to notify.

Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment, personnel records, and post-service medical records, with the claims file. No other relevant records have been identified, nor are any records outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). For his hearing loss claim, the Veteran was provided with a VA examination in December 2011. The examination was adequate because the examiners considered and addressed the Veteran's contentions, conducted a thorough medical examination of the Veteran, and provided clear conclusions with supporting data and reasoned explanations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

"[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption. Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease. Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs). However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2016). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." See id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

At the outset, the Board notes that the Veteran had in-service audiological evaluations in January 1966 and August 1968 at which time auditory thresholds were recorded.  As it pertains to the January 1966 examination, it is assumed that it is in ASA standards.  As it pertains to the August 1968 examination, it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, therefore, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
ADD
15
10
10
10
5

Initially, the Board notes that the Veteran's military personnel records show that his military occupational specialty was a missile crewman and security guard.  As such, noise exposure in service is conceded.  

On the January 1966 enlistment examination, the authorized audiological evaluation revealed that pure tone thresholds, in decibels in the left ear, were as follows after conversion to ISO-ANSI standards:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
45
55

Speech recognition ability was not indicated.  

In an August 1968 separation examination the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows for the left ear using the most favorable numbers to the Veteran after conversion to ISO-ANSI standards:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
blank
20

Speech recognition ability was not indicated for the right or the left ear.  In the accompanying Report of Medical History, the Veteran denied any problems with his ears and denied any hearing loss. 
The record shows that after service, the Veteran worked for thirty-two years in a Texaco plant. 

Private audiological examinations of April 2005 from the Southeast Texas Ear, Nose and Throat, and from the Phelan Medical Center dated in March 2009 both shows audiometric findings showing hearing loss disability for VA purposes.   

In May 2010 the Veteran's spouse submitted a lay statement, stating that the Veteran complained of ringing in his ears, gets irritable, and has had a hard time hearing her throughout the years.  In February of 2011, the Veteran submitted a lay statement, stating that he has suffered from hearing loss as a result of being at the firing range during his basic training with no ear protection. 

In January and July 2011 outpatient medical treatment records, the Veteran reported complaints of hearing loss and tinnitus initiating "20 years ago."  He also reported that his hearing loss and tinnitus had gotten worse over the past two years.  However, the records indicated that the Veteran did not meet the criteria to receive VA issued hearing Aids. 

The Veteran was given a VA audiological examination in December 2011. The examination showed that the Veteran had hearing loss for VA purposes. However, due to the fact that he had normal hearing at the time of his discharge from service, the examiner opined that the Veteran's hearing loss was not related to service and was more likely than not related to his civilian noise exposure.

In January of 2016, an addendum medical opinion was issued for the December 2011 VA medical exam. The VA audiologist found that the Veteran's left ear hearing loss preexisted service and did not undergo an increase during his time in service. The examiner noted that upon discharge, the Veteran had normal hearing. The medical examiner stated that this discrepancy was most likely due to earphone placement at his induction test, civilian noise exposure prior to his induction, or cerumen (ear wax) impaction possibly. The medical examiner also noted that the Veteran checked "no" on a questionnaire when asked if he had ear trouble or hearing loss. 
Analysis 

As an initial matter, the Board finds that left ear hearing loss was noted upon entry into service. On the enlistment examination in January 1966, it was noted that the Veteran had high frequency left ear hearing loss. The Veteran also checked the box on the questionnaire indicating that he had "some ear, nose, and throat trouble." The Board finds that because the left ear hearing loss was recorded on the Veteran's entrance examination, that the condition was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304 (b). Consequently, to the extent the Veteran seeks compensation for disability resulting from his left ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

In this regard, the Board notes that upon discharge from service, the Veteran underwent a separation examination which indicated that the Veteran had normal hearing. As previously noted, in the accompanying Report of Medical History the Veteran denied any ear problem or hearing loss.  Considering the findings of the discharge audiogram, the Board finds there is no indication of aggravation or increase in severity during service.  Rather, as noted, the Veteran's left ear hearing appears to have improved by the time he was discharged from service. 

Further, the December 2011 VA medical examination opinion and the subsequent January 2016 addendum opinion also indicate that the Veteran's current hearing loss is not connected to his military service. The examiner noted that left ear hearing loss pre-existed service because the enlistment audiogram showed mild to moderate high frequency hearing loss in the left ear and opined that the Veteran's initial hearing loss was most likely due to earphone placement, civilian noise exposure prior to his induction, or cerumen (ear wax) impaction possibly during his enlistment audiogram. The examiner concluded that the Veteran's pre-existing left ear hearing loss did not undergo any aggravation or increase in severity while in service due to the fact that his September 1968 separation examination showed that he had normal hearing. Finally, the examiner found that the Veteran's current hearing loss was more likely due to his post service history; thirty-two years working in a Texaco plant. The examiner's findings are the only competent medical etiology opinion of record and it has not been contradicted by any of the other competent and credible evidence. Therefore, after taking into consideration both the examiner's opinion and the Veteran's service records, the Board concludes that the Veteran has not met his burden of demonstrating an increase of his preexisting left ear hearing loss in service. Thus, the disability is not presumed to have been aggravated during service.  Horn, 25 Vet. App. at 234; 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran has asserted that acoustic trauma suffered during his military service caused his current hearing loss disability. Though the Veteran is competent to report in-service noise exposure and problems with hearing since his discharge, his statements as to whether his preexisting left ear hearing loss was aggravated during service are not competent evidence, as this finding requires medical expertise. The Veteran has not shown that he has the medical training or experience in medical matters to make such a finding. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for left ear hearing loss. 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093. As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for left ear hearing loss is not warranted. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).









ORDER

Service connection for a left ear hearing loss disability is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


